Citation Nr: 0615777	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  97-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorder.

2.  Entitlement to an initial evaluation higher than 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from September 1975 to October 
1988.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
Jurisdiction over the appeal has been transferred to the 
Newark, New Jersey RO, and subsequently, to the Philadelphia, 
Pennsylvania, Regional Office (RO). 

In May 1997 and June 1999, the veteran testified at hearings 
before hearing officers at the RO. Transcripts of those 
hearings are of record.

At the time the veteran filed his original claim in 1996, he 
was diagnosed with bilateral hip strain and degenerative 
joint disease. However, during the pendency of the appeal, 
the veteran underwent bilateral hip replacement. The Board 
has therefore recharacterized the issue to broadly encompass 
these changes in the veteran's hip disorder. 


FINDINGS OF FACT

1.  Service connection has been granted for chondromalacia 
with traumatic arthritis of bilateral knees rated 10 percent 
disabling from May 1996, and residuals of bilateral ankle 
strain noncompensably rated effective from May 1996.

2.  The veteran's bilateral hip disorder, formerly diagnosed 
as strain with degenerative joint disease, currently status 
post bilateral total hip replacement, was not present in 
service, arthritis was first shown many years after service, 
and the pathology is not shown to be related to service or to 
a service-connected disability.

3.  The veteran's hypothyroidism is manifested by the 
continuous use of medication without other objective symptoms 
or manifestations throughout the appeal period.

CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by active service; arthritis may not be presumed 
to have been incurred in service or within the first post-
service year, and the pathology is not proximately due to, 
the result of, or aggravated by, a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.326 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The criteria for an initial rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.119 Diagnostic 
Code 7903 (as in effect before and after June 6, 1996) (1995-
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

In fulfillment of these requirements, the RO issues VCAA 
development letters in June 2001 and April 2004, specifically 
addressing the veteran's claim of entitlement to service 
connection for bilateral hips, formerly diagnosed as strain 
with degenerative joint disease, currently status post 
bilateral total hip replacement. These letters appropriately 
notified the veteran what VA would do and what the veteran 
must do in furtherance of his claim, and together with other 
documents on file informed him of evidence of record 
pertinent to his claim, as well as the need for his 
assistance in obtaining any further evidence in support of 
his claim. The April 2004 VCAA letter requested that the 
veteran supply information on medical providers who examined 
him, notified him of evidence still needed, and what he could 
do to assist with his claims, and what evidence he needed to 
substantiate his claim. The letters also informed the veteran 
that he should submit pertinent evidence in his possession 
that would further his claim. VA also informed the veteran 
that it was ultimately his responsibility to see that 
evidence was received in support of his claim, and he was 
notified to submit any additional evidence in support of his 
claim. 

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this instance, although the veteran was not afforded such 
notice prior to the initial 1997 RO adjudication, that error 
was not prejudicial to the veteran's claim in this instance 
therefore, as discussed above, he was given ample notice and 
opportunity to remedy deficiencies in his claim. The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error does not affect the essential 
fairness of the adjudication. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from a failure to inform of all of the above-noted 
five crucial elements of disability claims. The veteran has 
been adequately informed by the VCAA letters of record, of 
the need for evidence of current disability, and a medical 
nexus between the claimed disability and military service. On 
October 2003 remand, and the veteran was duly informed of the 
continued denial and basis for denial of his claim. 
Notification of the degree of disability and effective dates 
for service connection are not relevant where, as here, the 
claim for service connection is denied. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records and post-service records of VA and 
private treatment are of record. The veteran has been 
afforded appropriate VA examinations. He was afforded hearing 
before a hearing officer at the RO in May 1997, pertinent to 
the claim decided herein. The Board remanded the case in 
October 2003 for further development, and the RO sought 
appropriate VA opinion as to the etiology of the bilateral 
hip disorder. The RO also requested that the National 
Personnel Records Center (NPRC) search for outstanding post-
service evidence of treatment as a civilian at a military 
dispensary in Hanau, Germany. NPRC has provided a negative 
response, and the Board finds further attempts unnecessary. 
The veteran and his representative have also been provided 
with adequate opportunity to submit evidence and argument in 
support of the claims, and have done so. The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information. The 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations. Therefore, to decide the appeal would not be 
prejudicial error to the veteran. Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

With regard to the hypothyroidism issue, an "appropriate" 
physical examination was requested on remand.  The 
examination conducted did not contain findings concerning 
thyroid hormonal levels as requested for rating under the old 
criteria.  Apparently, in view of the essentially normal 
findings with the use of continuous medication, it was not 
thought such invasive testing was indicated.  The most recent 
examiner had the claims file for review, and found no 
significant symptoms to set out.  The veteran has not 
submitted evidence or argument suggesting an increase in his 
pathology, and as such, that examination is deemed adequate 
for rating this issue.

II.  Analysis

A.  Service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed all of the evidence of record 
submitted in support of the claim. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Accordingly, only the salient records will 
be discussed below. 

Review of the service medical records document that the 
veteran was involved in various sports activities in service 
and sustained various knee and ankle problems. However, there 
is no record of injury, diagnosis, or treatment for hip 
problems in service, or after October 1988 discharge, in the 
first post-service year. On June 1996 VA examination, 
diagnosis was bilateral hip strain with degenerative joint 
disease and marked limitation of motion. Subsequent private 
treatment records up through 2006 from reconstructive 
orthopedic surgeons show post-operative diagnoses of 
bilateral total hip replacement.

In May 1997 and June 1999 hearings before hearing officers at 
the RO, the veteran testified that his hip problems began in 
service but he was told it was his back, and he was instead 
treated for back muscles. He testified that after he left 
military service he did not go seek treatment for his hips. 
However, during post-service civilian employment in Germany 
he went to the 209th Dispensary military facility in Hanau, 
Germany on sick call for his hips until they began to charge 
him, then he stopped. He related that he did not have any 
medical work-up for the hips in Germany, and no one told him 
what the problem was. He related his belief that his hip 
disorder was causally related to the service-connected knees 
and ankles disabilities. As noted above, search for these 
records have been unproductive, and the Board sees no reason 
for additional search as the veteran never received work-up 
or diagnosis of a hip condition in Germany.

A March 2006 VA opinion reflects that the examiner reviewed 
the veteran's claims folders and pertinent evidence, and 
concluded that there was absolutely no evidence that the 
veteran had any hip joint symptoms or injury during military 
service or in the first post-service year. The examiner 
opined that the veteran's degenerative joint disease of the 
hips was not related to any of his compensable disorders, and 
that there was no causal relationship between the disability 
and the veteran's military service, first post-service year, 
or any of his compensable disabilities. 

In sum, the service medical records are devoid of any hip 
problems, until 1996, over 8 years after service. The veteran 
has submitted no medical evidence or opinion supporting an 
etiological relationship between the hip disorder and 
military service or his service-connected bilateral knees and 
bilateral ankles disabilities. The only medical opinion of 
record, a VA opinion, is unfavorable to the claim. 

The Board recognizes the sincerity of the veteran's belief 
that his bilateral hip disorder is etiologically related to 
the service-connected disabilities. However, lay opinions 
concerning matters requiring medical expertise are not 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). In the absence of competent evidence of hip 
disability in service, or evidence of a relationship between 
the current disability and the service-connected 
disabilities, service connection for the bilateral hip 
condition must be denied. 

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to the instant appeal.


B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The criteria for rating hypothyroidism underwent some 
revision effective June 6, 1996.  The claim in this case was 
received in May 1996.  Prior to June 6, 1996, hypothyroidism 
was rated noncompenably disabling where in remission.  A 10 
percent rating was assigned where there were moderate 
symptoms with fatigability.  A 10 percent rating was also 
assigned for the continuous use of medication.  A 30 percent 
rating was assigned where there were moderately severe 
symptoms; sluggish mentality and other indications of 
myxedema, [decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays)].  DC 7903 (1995).

The current criteria provide for a 10 percent rating with 
fatigability, or; continuous medication required for control.  
A 30 percent rating is rated for fatigability, constipation, 
and mental sluggishness.  DC 7903 (2005).

It is noted that this appeal stems from the initial rating.  
Thus the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application with reference to "staged" 
ratings for the entire period.  As set out below, there is no 
basis for a higher initial rating at any time during the 
appeal.

In this case, there is no significant difference in the 
rating assigned in this case, whether the old or new criteria 
are used.  The overwhelming weight of the evidence reveals 
that the veteran has taken medication continuously since 
separation from service.  This warrants a 10 percent rating 
under either criteria.  There is no showing of increased 
symptoms under either criteria.  Records in 1998 and later 
note the diagnosis and describe the appellant as essentially 
asymptomatic on the medication.  There is absolutely no 
indication of mental sluggishness or significant fatigability 
warranting a higher rating.  Most recently the examiner 
essentially concluded that the disorder was diagnosed 
clinically without disabling symptoms.  Thus, it appears that 
hormonal or other testing is not indicated.  The appellant 
has provided no recent complaints or reports of treatment 
which would suggest that additional examination or 
development was indicated.  As such and increased rating for 
the entire period is denied.

The evidence preponderates against the claim, and as such, 
there is no basis for assigning a higher rating in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hip disorder, 
to include as secondary to a service-connected disability, is 
denied. 

Entitlement to an initial increased rating in excess of 10 
percent for hyperthyroidism is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


